This is an original proceeding to review an award of the State Industrial Commission in favor of the respondent made on the 30th day of October, 1930.
Notice of appeal and supersedeas bond were given on the 1st day of December, 1930, and the petition for review was filed in this cause on that date.
It appears from the record and is admitted in the briefs that on the 29th day of November, 1930, the State Industrial Commission made an order setting aside and holding for naught its award of October 30, 1930, and allowing the respondent compensation as therein set forth.
It therefore appears that there is nothing presented to this court for review by this record and for that reason this cause is dismissed.
LESTER, C. J., CLARK, V. C. J., and *Page 289 
RILEY, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. HEFNER, J., absent.